DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2020 and 07/15/2021 were filed on and after the mailing date of the application on 08/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 10 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 2, 6 – 8 and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US Publication 2007/0183564 A1 in view of Yi et al., US Publication 2013/0195331 A1.

With regards to Claims 1 – 2, 6 – 8 and 12 – 13, Li discloses: An image providing method performed by a computing apparatus (FIG 1, Title and Abstract), A non-transitory computer-readable record medium storing instructions that, when executed by a processor of a computing apparatus, cause the processor to perform the image providing method (Paragraph [0045 & claim 10]) and A computing apparatus for providing an image generated based on subject information of different slice thicknesses (Title and Abstract), comprising
a communicator (FIG 1, 156, 157, 160, 169 and 170) configured to receive a user input (FIG 1, 157); and a processor (160) comprising: 
acquiring, by the computing apparatus (FIG 1, 160 – processing device), a first image group (121) including at least a portion of 5a series of images generated for continuous volumes with a first slice thickness (126) belonging to a subject (Paragraph [0020]); 
providing, by the computing apparatus (160), a single image of the first image group (126) or a single image of a second image group (125) including a series of 
10performing, by the computing apparatus (FIG 1, 160 – processing device), a first process of, in response to a first specific input (FIG 6 and Paragraph [0040 – 0041] - user selected input) of an input device (Paragraph [0040]), repeatedly updating an image provided as the current viewing image with an individual image determined to be provided for a subsequent viewing based on a directivity given for the first specific input and a second process of (Paragraph [0040 – 0044]), in response to a second specific input of the input device (Paragraph [0040]), switching the current viewing image between an image belonging to the first 15image group and an image belonging to the second image group (Paragraph [0040 – 0044]).  
Li fails to explicitly disclose: providing, by the computing apparatus, a single image of the first image group or a single image of a second image group including a series of images generated for continuous volumes with a second slice thickness belonging to the subject; 
10performing, by the computing apparatus, a first process of, in response to a first specific input of an input device, repeatedly updating an image provided as the current viewing image with an individual image determined to be provided for a subsequent viewing based on a directivity given for the first specific input and a second process of, in response to a second specific input of the input device, switching the current viewing image between an image belonging to the first 15image group and an image belonging to the second image group.  
Yi discloses: a first slice thickness (thick slice); 

10performing, by the computing apparatus (FIG 1, 120), a first process of, in response to a first specific input (user selected input) of an input device (FIGS 5 & 5; Paragraph [0064 – 0074]), repeatedly updating an image provided as the current viewing image with an individual image determined to be provided for a subsequent viewing based on a directivity given for the first specific input and a second process of (Paragraph [0064 – 0074]), in response to a second specific input of the input device (Paragraph [0064]), switching the current viewing image between an image belonging to the first 15image group and an image belonging to the second image group (FIGS 4 & 5 and Paragraph [0064 – 0074]).  
Therefore it would have been obvious to a person having an ordinary skills in the art before the effective filing date of the application to use the teachings of providing, by the computing apparatus, a single image of the first image group or a single image of a second image group including a series of images generated for continuous volumes with a second slice thickness belonging to the subject; 10performing, by the computing apparatus, a first process of, in response to a first specific input of an input device, repeatedly updating an image provided as the current viewing image with an individual image determined to be provided for a subsequent viewing based on a directivity given for the first specific input and a second process of, in response to a second specific 
The motivation for doing this would have been so that the system installation costs can be reduced effectively.  Hence the medical image data can be managed easily (Yi’s invention Paragraph [0116]).

With regards to Claim 2, Li discloses: wherein the second slice thickness (125) is less than the first slice thickness (126, Paragraph [0025]).  
Yi discloses: wherein the second slice thickness (FIG 4, thin slice) is less than the first slice thickness (thick slice).  

With regards to Claim 12, Yi discloses: wherein images of the second image group are generated from each image of the first image group and the images of the second image 15group and the corresponding image of the first image group are matched and stored based on a corresponding positional relationship therebetween (Paragraph [0075 – 0084]).

Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US Publication 2007/0183564 A1 in view of Yi et al., US Publication 2013/0195331 A1 in further view of Fang et al., US Publication 2020/0397334 A1.

20With regards to Claim 3, Li fails to explicitly disclose: wherein the first image group is generated by projecting, onto a plane, at least a portion of the series of images generated for the continuous volumes with the first slice thickness belonging to the subject, and the second image group is generated from the first image group based on a super-resolution (SR) scheme.  
Fang discloses: wherein the first image group is generated by projecting, onto a plane, at least a portion of the series of images generated for the continuous volumes 
Therefore it would have been obvious to a person having an ordinary skills in the art before the effective filing date of the application to use the teachings of wherein the first image group is generated by projecting, onto a plane, at least a portion of the series of images generated for the continuous volumes with the first slice thickness belonging to the subject, and the second image group is generated from the first image group based on a super-resolution (SR) scheme in Li’s modified invention as taught by Fang’s invention.
The motivation for doing this would have been in order to enable improving the resolution of three-dimensional (3D) images without decreasing thickness of slices acquired during imaging (Fang’s invention Paragraph [0006]).

With regards to Claim 4, Li discloses: wherein the second process is performed in response to the second specific input based on a toggle key scheme (FIG 6 and Paragraph [0040 – 0041] - user selected input).  

With regards to Claim 5, Li discloses: wherein the second process is performed 5while a predetermined user input corresponding to the second specific input is maintained (FIG 6 and Paragraph [0040 – 0041] - user selected input).   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US Publication 2007/0183564 A1 in view of Yi et al., US Publication 2013/0195331 A1 in further view of Krauss et al., US Publication 2019/0290227 A1.

With regards to Claim 9, Li discloses: further comprising: in response to a change in the directivity during a process of providing images included in the second image group in ascending order of corresponding locations, providing the images included in the second image group in descending order of the corresponding locations, and, in 20response to a change in the directivity during a process of providing images included in the second image group in descending order of corresponding locations, providing the images included in the second image group in ascending order of the corresponding locations.  
Krauss discloses: in response to a change in the directivity during a process of providing images included in the second image group in ascending order of corresponding locations, providing the images included in the second image group in descending order of the corresponding locations (FIGS 4 & 5 and Paragraph [0093 – 0094 and 0113 – 0118]), and, in 20response to a change in the directivity during a process of providing images included in the second image group in descending order of corresponding locations, providing the images included in the second image group in ascending order of the corresponding locations (FIGS 4 & 5 and Paragraph [0093 – 0094 and 0113 – 0118]).  
Therefore it would have been obvious to a person having an ordinary skills in the art before the effective filing date of the application to use the teachings of in response 
The motivation for doing this would have been in order to improve quality of image generation consequently and reduce residual motion differences to a negligible level (Krauss’ invention Paragraph [0086]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/           Primary Patent Examiner, Art Unit 2625